Citation Nr: 0126502	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  99-13 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
shall fragment wound to the dorsal region of the back, muscle 
group XX, currently evaluated as 20 percent disabling

2.  Entitlement to service connection for a penetrating wound 
of the right lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's son



ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  

The matter of entitlement to an increased rating for 
residuals of a shall fragment wound to the dorsal region of 
the back comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which continued the 20 percent 
disabling rating.

The matter of entitlement to service connection for a 
penetrating wound of the right lung comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a January 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia, which 
denied the benefit sought on appeal.

The veteran presented testimony in a Travel Board hearing on 
August 15, 2001.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

A preliminary review of the claims file reveals that 
additional action is necessary prior to appellate 
disposition.  The veteran was afforded a VA peripheral nerve 
examination in February 1999 in connection with his increased 
rating claim.  The examiner indicated that at the time of the 
examination, the veteran's claims file was not available for 
review.  Prior to the February 1999 examination, the VA 
examined the veteran in March 1998 for a muscle examination.  
It was also noted at that time that the examiner did not 
review the veteran's medical records.  Since it is important 
"that each disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), the VA examinations 
currently of record are inadequate for rating purposes.  
Thus, the veteran should be afforded an additional VA 
examination.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Copies of all pertinent records in the veteran's claims file 
or, in the alternative, the claims file, must be made 
available to the examiner for review.

In regards to the veteran's claim of entitlement to service 
connection for a penetrating wound of the right lung, service 
medical records dated January 7, 1945 indicate that the 
veteran had hemoptysis.  The veteran has submitted an opinion 
from Z. S. O., M.D., dated September 1999, which indicates 
that the veteran currently has irregular pleural thickening 
bilaterally.  Dr. Z. S. O. opined that the veteran "most 
probably had deep lung injury at the time causing the 
scarring of the pleural cavity... and the presence of irregular 
pleural thickening or scars might be indicative of previous 
gunshot wound."  The veteran has not been afforded a VA 
examination in connection with his service connection claim.  

Under the Veteran's Claims Assistance Act of 2000 (VCAA), 
there is a requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  See VCAA, Pub. L. 
No. 106-475, sec. 3(a) (codified at 38 U.S.C.A. §5103A(d)); 
implementing regulations at 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.159, 
3.326(a)).  The Act treats an examination as necessary if the 
evidence of record contains the following; (1) competent 
evidence that the claimant has a current disability, or 
recurrent symptoms of disability and (2) the evidence 
indicates the disability/symptoms may be associated with 
active duty, but (3) lacks sufficient medical evidence to 
make a decision on the claim.  Id.  Therefore, based on the 
aforementioned evidence, a VA examination is necessary to 
make a determination on the veteran's service connection 
claim.

It is also noted that the veteran argues that his service 
medical records are incomplete.  Form 52C, Medical 
Department, U. S. Army, indicates the following hospital 
course: January 7, 1945, at the 97th Evacuation Hospital 
Belgium; January 11, 1945, at the 46th Field Hospital; 
January 12, 1945, at the 24th Hospital; January 13, 1945, at 
the 48th Field Hospital; and January 19, 1945 and February 3, 
1945, at the 4151 U. S. Army Hospital Plant, 111th General 
Hospital APO #63.  A disposition notation indicates he was 
released backed to duty, general assignment, 10th 
Reinforcement Depot APO #874, on March 30, 1945.   There is 
approximately a two-month lapse between the February 1945 
record of treatment and the veteran's ultimate discharge in 
March 1945.  Therefore, it would appear that the veteran's 
service medical records are incomplete.  While the Board 
recognizes the difficulty in reconstructing the records of 
the veteran's hospital stay due to the passage of time, the 
RO should attempt to locate any missing service medical 
records.  The RO should contact the veteran and ask him to 
specify any additional locations/records of treatment. All 
efforts should be clearly documented in the veteran's claims 
folder.

Finally, as previously noted, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. § 3.159). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should ensure that copies of 
all current and relevant records of 
treatment for residuals of a shell 
fragment wound of the dorsal region of 
the back, Muscle Group XX, and a 
penetrating wound of the right lung are 
associated with the claims folder.

3.  The RO should make a further attempt 
to obtain and associate with the claims 
file any additional service medical 
records.  The RO should contact the 
veteran and ask him to specify any 
additional locations/records of treatment 
during service. All efforts should be 
clearly documented in the veteran's 
claims folder.

4.  After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled for an appropriate VA 
examination. The examiner must thoroughly 
review the claims folder in conjunction 
with evaluating the veteran. The 
examination must be conducted taking into 
account the entire medical history.  The 
examiner should specifically respond to 
each of the following items:

In regards to the increased rating claim 
for residuals of a shell fragment wound 
to the dorsal region of the back, muscle 
group XX:

a) Are the veteran's residuals of a shell 
fragment wound to the dorsal region, 
muscle group XX, severe? 

i) Are there ragged, depressed and 
adherent scars indicating wide 
damage to muscle groups in the 
missile track?
ii) Does palpation show loss of deep 
fascia or muscle substance, or 
soft flabby muscles in the wound 
area?
iii) Do the muscles swell and harden 
abnormally in contraction?
iv) Do the results of tests of 
strength, endurance, or 
coordinated movements compared 
with the corresponding muscles of 
the uninjured side indicating a 
severe muscle disability?
v) Is there x-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma 
and explosive effect of the 
missile?
vi) Is there adhesion of the scar to 
one of the long bones, scapula, 
pelvic bones, sacrum or 
vertebrae, with epithelial 
sealing over the bone rather than 
true skin covering in an area 
where bone is normally protected 
by muscle?
vii) Is there diminished muscle 
excitability to pulsed electrical 
current in electrodiagnostic 
tests?
viii) Is there visible or measurable 
atrophy?
ix) Is there adaptive contraction of 
an opposing group of muscles?
x) Is there atrophy of muscle groups 
not in the track of the missile?
xi) Is there induration or atrophy of 
an entire muscle following simple 
piercing by a projectile?

In regards to the veteran's claim of 
entitlement to service connection for a 
penetrating wound of the right lung:

a. Specifically identify all current 
pathology and any disabling 
conditions involving the 
veteran's right lung.

b. For each diagnosis stated in 
response to item (a), state a 
medical opinion as to the time of 
onset of the disorder.  

c. For each diagnosed right lung 
disorder stated in response to 
item (a), state a medical opinion 
as to whether it is at least as 
likely as not that the diagnosed 
lung disorder is the result of a 
gun shot wound sustained by the 
veteran in January 1945. (In 
answering this question, the 
examiner should comment on all 
findings in the service medical 
records and private medical 
records).

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state. 

5. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) and 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R § 3.159) are fully satisfied. 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

7.  Once the foregoing has been completed, 
the RO should again readjudicate the 
veteran's claims for entitlement to 
service connection for a penetrating wound 
of the right lung and an increased rating 
claim for residuals of a shell fragment 
wound of the dorsal region of the back, 
Muscle Group XX.  In the event that the 
claims on appeal are not resolved to the 
satisfaction of the veteran, he should be 
furnished with a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



